***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     RICHARD LANGSTON v. COMMISSIONER
              OF CORRECTION
                 (SC 20221)
          Robinson, C. J., and Palmer, McDonald, D’Auria,
                   Mullins, Kahn and Ecker, Js.
    Argued December 18, 2019—officially released March 17, 2020

                        Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Oliver, J., granted the respon-
dent’s motion to dismiss and rendered judgment
thereon, from which the petitioner, on the granting of
certification, appealed to the Appellate Court, DiPen-
tima, C. J., and Lavine and Eveleigh, Js., which
affirmed the habeas court’s judgment, and the peti-
tioner, on the granting of certification, appealed to this
court. Appeal dismissed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was Christopher Y. Duby, assigned counsel,
for the appellant (petitioner).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and David M. Carlucci, assistant state’s attor-
ney, for the appellee (respondent).
                                  Opinion

   PER CURIAM. In December, 2014, the petitioner,
Richard Langston, filed a petition for a writ of habeas
corpus, later amended in 2016, which was the most
recent in a series of state and federal habeas corpus
petitions challenging his 1999 conviction, rendered after
a jury trial, of numerous offenses, including robbery in
the first degree. Following a hearing on a request for
an order to show cause filed by the respondent, the
Commissioner of Correction, the habeas court rendered
judgment dismissing that petition on the ground that
the petitioner had failed to show good cause for his
untimely filing pursuant to General Statutes § 52-470
(d) and granted the petitioner certification to appeal to
the Appellate Court. The petitioner now appeals, upon
our grant of his petition for certification,1 from the judg-
ment of the Appellate Court affirming the judgment of
the habeas court dismissing the petition. Langston v.
Commissioner of Correction, 185 Conn. App. 528, 197
A.3d 1034 (2018). On appeal, the petitioner claims that
the Appellate Court incorrectly concluded that the
habeas court did not abuse its discretion in dismissing
the petition because, in filing it late, he had relied on
the advice of an attorney who had represented him in
connection with an earlier habeas petition filed in 2012
and who had advised him to withdraw that validly filed
petition while a motion to dismiss was pending and to
file the present one in its place, even though it would
be subject to a statutory presumption of delay.
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal should be dismissed
on the ground that certification was improvidently
granted.
      The appeal is dismissed.
  1
    We granted the petitioner’s petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court properly uphold the habeas
court’s dismissal of the petitioner’s petition for a writ of habeas corpus on
the ground that he did not present ‘good cause’ for his delay in filing the
petition, pursuant to . . . § 52-470 (d)?’’ Langston v. Commissioner of Cor-
rection, 330 Conn. 946, 196 A.3d 326 (2018).